Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
2.	Claims 1-9 are pending with claims 4 and 9 withdrawn. Claims 1-3 and 5-8 are examined herein.

Response to Arguments
3.	Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 112 are partially persuasive, in view of the amended claim language. However, the claim amendments fail to fully address the indefiniteness rejection of claim 7 and have introduced new issues under 35 U.S.C. 112 (a) and (b). See below for a detailed explanation.
4.	Regarding the claim interpretation under 112(f), Applicant’s arguments state “[t]he Office fails to particularly identify which claims and claim imitation (sic) fall under such interpretation.” The examiner directs Applicant’s attention to paragraph 18 of the previous office action, which states “Such claim limitation(s) is/are: centering mechanism in claim 8.” Emphasis has been added in the present office action below to direct Applicant’s attention to the matter (see paragraph 24).
5.	Regarding the claim rejections under 35 U.S.C. 103 Applicant’s arguments are moot because they are directed to the amended claim language and therefore do not apply to the references applied to the claims as currently presented.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
8.	Claim 1, as currently amended, requires “at least one set of probes…, wherein the at least one set of probes are in a transmitting/receiving configuration, wherein one of the at least one set of probes is configured to transmit a signal and the other one of the at least one set of probes is configured to receive the signal.” The specification as filed, however, discloses (see [0033] and [0041]:
A first set of probes may be positioned such that the probe signals strike and are emitted from, for example, the first and second quadrants of the fuel rod (see the schematic in Figure 9). A second set of probes 36 may be positioned such that the probe signals strike and are emitted from, for example, the third and fourth quadrants of the fuel rod (see the schematic in Figure 9).

Accordingly, the instant specification discloses a tool having at least one set of probes, wherein each set includes a probe configured to transmit a signal and a second probe configured to receive the signal. The specification does not provide support for the newly added claim limitation because it does not describe a tool configuration having a first set of probes (i.e., multiple probes) configured to transmit an ultrasonic signal and a second set of probes (i.e., multiple probes) configured to receive the signal from the first set of probes. 
9.	Moreover, the limitations of claim 5 is not described in the specification. As shown in Figure 9, the set of probes that are paired to transmit and receive a signal are on the same side of the bore (as compared to the second set of probes 36 that is not participating in the transmit/receive pairing). 
10.	The limitations are therefore new matter.

11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
13.	Regarding claim 1, which introduces “at least one set of probes,” the limitation “wherein the at least one set of probes are in a transmitting/receiving configuration, wherein one of the at least one set of probes is configured to transmit a signal and the other one of the at least one set of probes is configured to receive a signal” is indefinite because a second set of probes is not positively recited in the claim. A single set of probes (i.e. a plurality of probes) could be “in a transmitting/receiving configuration” where a first probe transmits and a second probe receives a signal, and similarly a pair of probe sets could be in such a configuration where a first probe set transmits and second probe set receives. The recited limitation, however, appears to conflate individual probes in a set with the sets themselves. 
14.	Similarly, claim 2 is indefinite. A single probe of the “set of probes” could be an ultrasonic transducer, but it is unclear how a “set of probes is an ultrasonic transducer.”
15.	Similarly claim 5 is indefinite. Is it two probes in a set of probes that are opposite one another or is it a set of probes and a mirroring set of probes?
16.	Claim 7 recites the relative term “proximity,” which renders the claim indefinite.  The term "proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, the contingent limitation “when the fuel rod is inserted into the bore” is indefinite because it is unclear because a fuel rod is not positively recited previously in the claims. How would the tool of claim 7 be structurally different than the tool of claim 1 when a fuel rod is inserted. Does insertion of the fuel rod cause some element of the tool to change its position? 


Claim Interpretation
18.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

19.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
20.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
21.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
22.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
23.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
24.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language Such claim limitation(s) is/are: centering mechanism in claim 8.
25.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
26.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
27.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
28.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
29.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

30.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
31.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
32.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chattaway, US Patent 3,415,111 in view of Tolino et al., US Patent 4,696,784.
33.	Regarding claim 1, Chattaway discloses an apparatus (see Fig. 1) for detecting leaks in a fuel rod (intended use recitation; column 1, lines 27-28 indicates the tool is capable of such a use) comprising: a tool body (10) having an upper end and a lower end (left and right sides of Fig. 1) and defining a bore extending from the upper end to the lower end, the bore having a cross-section , a center line, and being dimensioned for receiving and passing a fuel rod therethrough (see Figs. 2-4 and column 1, lines 
34.	Regarding claim 2, the combination of the support structure of Tolino with the tool of Chattaway renders the parent claim obvious. Chattaway further discloses the set of probes being ultrasonic transducers (column 2, lines 47-51).
35.	Regarding claim 3, the combination of the support structure of Tolino with the tool of Chattaway renders the parent claim obvious. The support structure of Tolino further includes a guide plate (126) having a plurality of holes in a pattern aligning the holes with at least one section of fuel rods in a fuel assembly (column 2, lines 47-51). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the support structure of Tolino with the tool of Chattaway for the reasons stated above.
36.	Regarding claims 5 and 6, the combination of the support structure of Tolino with the tool of Chattaway renders the parent claim obvious. Chattaway further discloses a tool comprising at least two sets of probes (pairs 24/26 and 25/27), wherein one set of probes is positioned opposite the tool bore with respect to the other probe set (see Fig. 3) and the sets of probes have a different elevation along a length of the bore (see Fig. 1 and column 2, lines 53-55). 
37.	Regarding claim 7, the combination of the support structure of Tolino with the tool of Chattaway renders the parent claim obvious. Chattaway further discloses a tool wherein the probes are positioned to be in proximity but not in contact with a fuel rod when the fuel rod inserted into the bore (see Fig. 3 and column 3, lines 59-72). 
38.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chattaway, US Patent 3,415,111 in view of Tolino et al., US Patent 4,696,784 in further view of Bacvinskas et al., H1262. 
39.	Regarding claim 8, the combination of the support structure of Tolino with the tool of Chattaway renders the parent claim obvious. Chattaway is silent as to maintaining tube/rod alignment in the bore of the tool. Bacvinskas teaches a tube inspection tool including a fuel rod centering mechanism to maintain the central axis of the fuel rod in alignment with the plane of the central line of the bore (column 6, lines 43-50). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the centering mechanism of Bacvinskas with the tool of Chattaway for the predictable purpose of “maintaining the fuel rod at the center of the instrument.”

Conclusion

34.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
35.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
36.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
38.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
39.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
40.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/SHARON M DAVIS/Primary Examiner, Art Unit 3646